Case 19-30875 Doc27 Filed 08/20/19 Entered 08/20/19 16:34:59 Page 1 of 2

Fill in this information to identify your case: ; p ABA

Debtor 4 Jeffrey Alexander Belske
First Name Middle Name Last Name

Debtor 2 Elizabeth Ann Belske
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © DISTRICT OF CONNECTICUT

 

Case number

(if known) Check if this is an

| R amended filing
Official Form 106C

Schedule C: The Property You Claim as Exempt 4/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
OQ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
HB You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
27 Clough Road Waterbury, CT $149,000.00 H $12,495.95 11 U.S.C. § §22(d)(1)
06708-1817 New Haven County : :
Line from Schedule A/B: 1.1 O 100% of fair market value, up to

any applicable statutory limit

2001 Ford Taurus 150000 miles $400.00 fm $400.00 11 U.S.C. § 522(d)(2)
poor condition
Line from Schedule A/B: 3.1 C1 100% of fair market value, up to

any applicable statutory limit

 

 

1998 Ford Econoline 130000 miles 11 U.S.C. § 522(d)(2
$500.00 $500.00

poor condition

Line from Schedule A/B: 3.2 0D 100% of fair market value, up to

any applicable statutory limit

 

 

beds, couch, chairs, tables, none of 11 U.S.C. § 522(d)(5)
$100.00 $100.00

any real value on the market

Line from Schedule A/B: 6.1 Oo 100% of fair market value, up to

any applicable statutory limit

 

laptop computer $100.00 ° mi $100.00 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 7.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-30875 Doc27 Filed 08/20/19 Entered 08/20/19 16:34:59 Page 2 of 2

Debtor1 Jeffrey Alexander Belske

 

 

Debtor2 Elizabeth Ann Belske Case number (if known)
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
checking: Thomaston Savings Bank $77.00 wi $77.00 11 U.S.C. § 522(d)(5)

 

Line from Schedule A/B: 17.1

KF 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

BM No
CJ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
